[Cite as State v. Teagarden, 2013-Ohio-5516.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 13 CA 47
TREVOR TEAGARDEN

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 07 CR 00739


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         December 13, 2013



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

KENNETH W. OSWALT                               TREVOR TEAGARDEN
PROSECUTING ATTORNEY                            PRO SE
TRACY F. VAN WINKLE                             2338 North West Street
ASSISTANT PROSECUTOR                            Lima, Ohio 45801
20 South Second Street, Fourth Floor
Newark, Ohio 43055
Licking County, Case No. 13 CA 47                                                       2

Wise, J.

        {¶1}   Appellant Trevor J. Teagarden appeals the May 9, 2013, Judgment Entry

of the Licking County Common Pleas Court denying his motion to set aside his 2008

conviction for Trafficking in Controlled Substances following a plea of guilty.

        {¶2}   Appellee is State of Ohio.

        {¶3}   This case comes to us on the accelerated calendar. App.R. 11.1, which

governs accelerated calendar cases, provides, in pertinent part:

        {¶4}   “(E) Determination and judgment on appeal. The appeal will be

determined as provided by App.R. 11.1. It shall be sufficient compliance with App.R.

12(A) for the statement of the reason for the court’s decision as to each error to be in

brief and conclusionary form. The decision may be by judgment entry in which case it

will not be published in any form.”

        {¶5}   This appeal shall be considered in accordance with the aforementioned

rule.

                       STATEMENT OF THE FACTS AND CASE

        {¶6}   On September 21, 2007, Appellant was incarcerated at the Licking County

Justice Center on charges in an unrelated Case.1 On that date, Appellant gave an

envelope to a deputy to mail out of the jail. The deputy, feeling a hard object inside the

envelope, inspected the outside of the envelope and noticed the recipient's address was

identical to the return address. Because Appellant had previously been disciplined for

hoarding medications, the deputy believed that the Appellant was trying to mail a pill out

of the facility. The envelope was opened and a pill was found inside. Appellant was
Licking County, Case No. 13 CA 47                                                       3


interviewed and admitted to trying to mail prescription medication to a friend outside the

jail.

        {¶7}   On November 6, 2007, Appellant was indicted on one count of Aggravated

Possession of Drugs, in violation of R.C. §2925.11(A)(C)(1)(a), a felony of the fifth

degree.

        {¶8}   Appellant was appointed counsel and on November 27, 2007, he entered

a not guilty plea.

        {¶9}   On January 1, 2008, Appellant's court appointed counsel withdrew from

the case as Appellant had retained private counsel. The court appointed a second

attorney on January 28, 2008.

        {¶10} On July 21, 2008, Appellant appeared in court for a Change of Plea and

Sentencing Hearing. At that time, a motion to amend the indictment was filed, amending

the charge without objection, from Aggravated Possession of Drugs to Trafficking in

Controlled Substances, a felony of the fourth degree. On that same date, Appellant

entered a guilty plea to the amended charge and the trial court sentenced Appellant to a

term of six months in prison to be served consecutively with the sentence imposed in a

separate case.

        {¶11} On December 26, 2012, Appellant filed a motion to set aside his

conviction. Said motion was denied on May 9, 2013.

        {¶12} It is from that judgment that Appellant now appeals, assigning the

following errors for review:
Licking County, Case No. 13 CA 47                                                      4


                              ASSIGNMENTS OF ERROR

        {¶13} “I. THE TRIAL COURT ERRED, AND DUE PROCESS WAS DENIED,

WHEN THE COURT DENIED THE APPELLANT'S PETITION TO VACATE OR SET

ASIDE JUDGMENT OF CONVICTION OR SENTENCE.

        {¶14} “II. THE TRIAL COURT ERRED WHEN IT ALLOWED AMENDMENT OF

THE FATALLY DEFECTIVE INDICTMENT, THUS CHANGING THE NAME OR

IDENTITY OF THE OFFENSE CHARGED THEREFROM, IN VIOLATION OF THE

SIXTH     AND     FOURTEENTH        AMENDMENTS              TO   THE   UNITED   STATES

CONSTITUTION, AS WELL AS SECTION 10, ARTICLE I OF THE OHIO

CONSTITUTION.

        {¶15} “III. COUNSEL PROVIDED INEFFECTIVE ASSISTANCE, IN VIOLATION

OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION, FOR FAILING TO OBJECT TO THE STATE'S MOTION TO AMEND

THE INDICTMENT.

        {¶16} “IV. THE JUDGMENT GRANTING THE STATE'S MOTION TO AMEND

THE INDICTMENT IS VOID, IN VIOLATION OF THE FOURTEENTH AMENDMENT

TO THE UNITED STATES CONSTITUTION, THUS THE SUBSEQUENT JUDGMENT

OF CONVICTION IS VOID AND MUST BE VACATED.”

                                     I. II., III. and IV.

        {¶17} In his Assignments of Error, Appellant argues that the trial court erred in

denying his petition to vacate or set aside his conviction or sentence. We disagree.

        {¶18} Upon review, we find that Appellant's motion to vacate or set aside his

conviction or sentence is actually a petition for post-conviction relief under R.C.
Licking County, Case No. 13 CA 47                                                        5


§2953.21. Where a criminal defendant, subsequent to direct appeal, files a motion

seeking to vacate or correct his sentence on the basis that his constitutional rights were

violated, such a motion is a petition for post-conviction relief under R.C. §2953.21. State

v. Reynolds, 79 Ohio St. 3d 158, 160, 679 N.E.2d 1131, 1997-Ohio-304.

       {¶19} Issues which were raised previously or could have been raised previously

in an appeal but were not are barred by the doctrine of res judicata. State v. Perry

(1967), 10 Ohio St. 2d 175, 226 N.E.2d 104, paragraph nine of the syllabus.

       {¶20} In the case sub judice, we find that Appellant could have raised the

claimed errors on direct appeal of his sentencing entry but failed to do so. The issues

raised by Appellant in his petition to vacate or set aside his judgment of conviction or

sentence are therefore res judicata.

       {¶21} Accordingly, Appellant’s Assignments of Error are overruled.

       {¶22} For the foregoing reasons, the judgment of the Court of Common Pleas of

Licking County, Ohio, is affirmed.

By: Wise, J.

Gwin, P. J., and

Farmer, J., concur.

                                             ___________________________________
                                             HON. JOHN W. WISE


                                             ___________________________________
                                             HON. W. SCOTT GWIN


                                             ___________________________________
                                             HON. SHEILA G. FARMER

JWW/d 0503
Licking County, Case No. 13 CA 47                                             6


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
TREVOR TEAGARDEN                           :
                                           :
       Defendant-Appellant                 :         Case No. 13 CA 47




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Licking County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                           ___________________________________
                                           HON. JOHN W. WISE


                                           ___________________________________
                                           HON. W. SCOTT GWIN


                                           ___________________________________
                                            HON. SHEILA G. FARMER